EXHIBIT 10.1
The Incentive Stock Option Agreement
Pursuant to the
United Fuel & Energy Corporation
2005 Equity Incentive Plan

     
Optionee:
  Joseph Juliano
 
   
Date of Grant:
  November 12, 2008
 
   
Number of Option Shares:
  150,000 shares
 
   
Exercise Price:
  $0.80 per Option Share
 
   
Expiration Date:
  November 11, 2018

     This Incentive Stock Option Agreement (this “Option Agreement”), is made as
of November 12, 2008 between United Fuel & Energy Corporation, a Nevada
corporation (the “Company”), and the above-named individual, an employee of the
Company or one of its Subsidiaries (the “Optionee”), to record the granting of
an incentive stock option pursuant to the Company’s 2005 Equity Incentive Plan
(the “Plan”). Terms used herein that are defined in the Plan shall have the
meanings ascribed to them in the Plan. If there is any inconsistency between the
terms of this Option Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.
     1. Grant of Option. The Company hereby grants to the Optionee, as of the
Date of Grant specified above, an option (the “Option”) to purchase up to the
number of shares of the Company’s common stock, par value $0.001 per share (the
“Option Shares”), specified above. The Option Shares shall be purchasable from
time to time during the term specified in Section 2 at the Exercise Price. This
Option is intended to qualify as an “incentive stock option” as defined in
Section 422 of the Code (“Incentive Stock Option”). However, notwithstanding
such designation, to the extent that the aggregate fair market value of the
Option Shares issuable pursuant to Incentive Stock Options which become
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
portion of this Option, to the extent of the Option Shares covered hereby in
excess of the foregoing limitation, shall be treated as Non-Statutory Stock
Options (as defined below). For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the fair market
value of the Option Shares shall be determined as of the Date of Grant of the
Option with respect to which such Option Shares are issuable. For purposes
hereof, “Non-Statutory Stock Option” means an Option that does not qualify as an
Incentive Stock Option.
     2. Option Term. Unless the Optionee directly or by attribution owns more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary of the Company, this Option
shall have a term of ten (10) years measured from the Date of Grant and shall
accordingly expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Section 5. If the Optionee owns more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any Parent or Subsidiary of the Company, then this Option
shall have a term of five (5) years measured from the Date of Grant.

 



--------------------------------------------------------------------------------



 



     3. Limited Transferability. During Optionee’s lifetime, this Option shall
be exercisable only by Optionee and shall not be assignable or transferable
other than by will or by the laws of descent and distribution following
Optionee’s death.
     4. Dates of Vesting. This Option shall become exercisable for the Option
Shares in twelve equal quarterly installments on the last day of each calendar
quarter beginning on March 31, 2009. As the Option becomes exercisable for such
installments, those installments shall accumulate and the Option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the term under Section 5.
     5. Cessation of Service. The term specified in Section 2 shall terminate
(and this Option shall cease to be outstanding) prior to the Expiration Date
should any of the following events occur:
     (a) If the Optionee’s service as an employee of the Company is terminated
(i) by the Company without Cause (as the term “Cause” is defined in that certain
Employment Agreement between the Company and the Optionee dated March 30, 2008,
as amended (the “Employment Agreement”)), or (ii) by the Optionee for Good
Reason (as the term “Good Reason” is defined in the Employment Agreement), then
the unvested portion of this Option shall fully vest and this Option may be
exercised in full but must be exercised by the Optionee no later than twelve
(12) months after the date the Optionee’s employment is terminated (and in no
event later than the Expiration Date).
     (b) If the Optionee’s service as an employee of the Company is terminated
because of the Optionee’s death or Disability (as the term “Disability” is
defined in the Employment Agreement), then the unvested portion of this Option
shall fully vest and this Option may be exercised in full but must be exercised
by the Optionee (or the Optionee’s legal representative or authorized assignee)
no later than six (6) months after the date the Optionee’s employment is
terminated (and in no event later than the Expiration Date).
     (c) If the Optionee’s service as an employee of the Company is terminated
(i) by the Company for Cause (as the term “Cause” is defined in the Employment
Agreement), or (ii) by the Optionee without Good Reason (as the term “Good
Reason” is defined in the Employment Agreement), neither the Optionee, the
Optionee’s estate nor such other person who may then hold this Option shall be
entitled to exercise it as to any shares on or after the date the Optionee’s
employment is terminated.
     6. Incentive Stock Option Provisions.
     (a) Change in Status of Optionee. In the event of the Optionee’s change in
status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, with respect to any Incentive Stock Option that shall
remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Statutory Option on the day
three (3) months and one (1) day following such change in status. Except as
provided in Sections 6(b) and (c) below, to the extent that the Option was
unvested on the date of termination, or if the Optionee does not exercise the
vested portion of the Option within the Post-Termination Exercise Period (as
defined below), the Option shall terminate. For purposes hereof: “Employee”
means any person, including

2



--------------------------------------------------------------------------------



 



an Officer or Director, who is an employee of the Company or any Related Entity;
the payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company; “Director” means a member
of the Board or the board of directors of any Related Entity; “Consultant” means
any person (other than an Employee or a Director, solely with respect to
rendering services in such person’s capacity as a Director) who is engaged by
the Company or any Related Entity to render consulting or advisory services to
the Company or such Related Entity; and “Related Entity” means any Parent,
Subsidiary and any business, corporation, partnership, limited liability company
or other entity in which the Company, a Parent or a Subsidiary holds a
substantial ownership interest, directly or indirectly.
     (b) Disability of Optionee. In the event the Optionee’s service as an
employee of the Company is terminated as a result of his Disability (as the term
“Disability” is defined in the Employment Agreement), the Optionee may, but only
within six (6) months from the date the Optionee’s employment is terminated (and
in no event later than the Expiration Date), exercise the amount of the Option,
including any amount that was not vested on the date the Optionee’s employment
was terminated; provided, however, that if such Disability is not a “disability”
as such term is defined in Section 22(e)(3) of the Code and the Option is an
Incentive Stock Option, such Incentive Stock Option shall cease to be treated as
an Incentive Stock Option and shall be treated as a Non-Statutory Option on the
day three (3) months and one (1) day following date the Optionee’s employment
was terminated. In addition, in the event that the Optionee exercises any
portion of the Option that was not vested on the date the Optionee’s employment
was terminated, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Statutory Option. To the
extent that the Optionee does not exercise the Option within the time specified
herein, the Option shall terminate.
     (c) Death of Optionee. In the event the Optionee’s service as an employee
of the Company is terminated as a result of his death, or in the event of the
Optionee’s death during the Post-Termination Exercise Period, the Optionee’s
estate, or a person who acquired the right to exercise the Option by bequest or
inheritance, may exercise the amount of the Option, including any amount that
was not vested on the date the Optionee’s employment was terminated, within six
(6) months from the date of death (but in no event later than the Expiration
Date). In the event that the Optionee’s estate, or a person who acquired the
right to exercise the Option by bequest or inheritance exercises any portion of
the Option that was not vested on the date the Optionee’s employment was
terminated, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Statutory Option. To the
extent that the Option is not exercised within the time specified herein, the
Option shall terminate. “Post-Termination Exercise Period” means the period
specified in this Agreement commencing on the date of termination of the
Optionee’s service as an employee (other than termination by the Company for
Cause or termination by the Optionee without Good Reason), during which the
Optionee or the Optionee’s estate, or a person who acquired the right to
exercise the Option by bequest or inheritance, as the case may be, may exercise
the Option.
     (d) Transferability of Option. The Option, if an Incentive Stock Option,
may not be transferred in any manner other than by will or by the laws of
descent and distribution and may be exercised during the lifetime of the
Optionee only by the Optionee. The Option, if a Non-Statutory Option may be
transferred by will, by the laws

3



--------------------------------------------------------------------------------



 



of descent and distribution, and to the extent and in the manner authorized by
the Committee, to members of the Optionee’s Immediate Family. The terms of the
Option shall be binding upon the executors, administrators, heirs and successors
of the Optionee. “Immediate Family” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law and shall also
include adoptive relationships.
     7. Adjustment in Option Shares. Should any change be made to the Company’s
common stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding common stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this Option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.
     8. Shareholder Rights. The holder of this Option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the Option Shares.
     9. Manner of Exercising Option.
          (a) In order to exercise this Option with respect to all or any part
of the Option Shares for which this Option is at the time exercisable, the
Optionee (or any other person or persons exercising the Option) must take the
following actions:
               (i) Execute and deliver to the Company a written notice setting
forth the number of Option Shares for which the Option is exercised.
               (ii) Pay the aggregate Exercise Price for the purchased shares in
cash or in one or more of the following forms:
                    (A) by cancellation of indebtedness of the Company to the
Optionee;
                    (B) if approved by the Committee, by surrender of shares
that either: (1) have been owned by the Optionee for more than six (6) months
and have been paid for within the meaning of SEC Rule 144 (and, if such shares
were purchased from the Company by use of a promissory note, such note has been
fully paid with respect to such shares); or (2) were obtained by the Optionee in
the public market; or
                    (C) with respect only to purchases upon exercise of an
Option, and provided that a public market for the Company’s stock exists:
                         i. through a “same day sale” commitment from the
Optionee and a broker-dealer that is a member of the Financial Industry
Regulatory Authority (FINRA Dealer) whereby the Optionee irrevocably elects to
exercise the Option and to sell a portion of the Option Shares so purchased to
pay for the Exercise Price, and whereby the FINRA Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company; or

4



--------------------------------------------------------------------------------



 



                         ii. through a “margin” commitment from the Optionee and
a FINRA Dealer whereby the Optionee irrevocably elects to exercise the Option
and to pledge the Option Shares so purchased to the FINRA Dealer in a margin
account as security for a loan from the FINRA Dealer in the amount of the
Exercise Price, and whereby the FINRA Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or
                    (D) by any combination of the foregoing.
               (iii) Payment of the Exercise Price must accompany the written
notice delivered to the Company in connection with the Option exercise.
               (iv) Furnish to the Company appropriate documentation that the
person or persons exercising the Option (if other than Optionee) have the right
to exercise this Option.
               (v) Execute and deliver to the Company such written
representations as may be requested by the Company in order for it to comply
with the applicable requirements of federal and state securities laws.
               (vi) Make appropriate arrangements with the Company for the
satisfaction of all federal, state and local income and employment tax
withholding requirements applicable to the Option exercise.
          (b) As soon as practical after the Exercise Date, the Company shall
issue to or on behalf of the Optionee (or any other person or persons exercising
this Option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.
          (c) In no event may this Option be exercised for any fractional
shares.
     10. Corporate Transactions.
     (a) Termination of Option Agreement to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, this
Option shall terminate subject to the provisions of this Section 10.
Notwithstanding the foregoing, this Option shall not terminate to the extent
that it is Assumed in connection with the Corporate Transaction. “Assumed” means
that pursuant to a Corporate Transaction either (i) this Option Agreement is
expressly affirmed by the Company or (ii) the contractual obligations
represented by this Option Agreement are expressly assumed (and not simply by
operation of law) by the successor entity or its Parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to this Option
Agreement and the exercise or purchase price thereof which at least preserves
the compensation element of this Option Agreement existing at the time of the
Corporate Transaction as determined in accordance with the instruments
evidencing the agreement to assume this Option Agreement. “Corporate
Transaction” shall mean:
     (i) a dissolution or liquidation of the Company;
     (ii) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned

5



--------------------------------------------------------------------------------



 



subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Option is assumed,
converted or replaced by the successor corporation, which assumption will be
binding on the Optionee);
     (iii) a merger in which the Company is the surviving corporation but after
which the stockholders of the Company immediately prior to such merger (other
than any stockholder that merges, or which owns or controls another corporation
that merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company;
     (iv) the sale of substantially all of the assets of the Company; or
     (v) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction (other than a
tender offer or similar transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Option
is assumed, converted or replaced by the successor corporation, which assumption
will be binding on the Optionee).
     (b) Acceleration of Option Upon Corporate Transaction. In the event of a
Corporate Transaction:
     (i) for the portion of the Option hereunder that is Assumed or replaced by
the successor entity with a comparable award, then this Option Agreement (if
Assumed), the replacement award (if replaced) automatically shall become fully
vested and exercisable for all of the Option Shares at the time represented by
such Assumed or replaced portion of this Option Agreement, immediately upon
termination of the Optionee’s service if such service is terminated by the
successor company or the Company without Cause (as the term “Cause” is defined
in the Employment Agreement) within twelve (12) months after the Corporate
Transaction; and
     (ii) for the portion of this Option Agreement hereunder that is neither
Assumed nor replaced by the successor entity with a comparable award, such
portion of this Option Agreement shall automatically become fully vested and
exercisable for all of the Option Shares at the time represented by such portion
of this Option Agreement, immediately prior to the specified effective date of
such Corporate Transaction, provided that the Optionee’s service has not
terminated prior to such date.
     11. Compliance with Laws and Regulations.
     (a) The exercise of this Option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and Optionee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market or
Over-the-Counter Bulletin Board, if applicable) on which the Common Stock may be
listed for trading at the time of such exercise and issuance.

6



--------------------------------------------------------------------------------



 



     (b) The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Common
Stock as to which such approval shall not have been obtained. The Company,
however, shall use its best efforts to obtain all such approvals.
     12. Section 409A Limitation. In the event the Company determines at any
time that this Option has been granted with an Exercise Price less than fair
market value of the Option Shares subject to the Option on the Date of Grant
(regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than fair market value, or is materially modified
at a time when the fair market value exceeds the exercise price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, notwithstanding any provision of the
Plan or this Option Agreement to the contrary, the Option shall satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with the Plan. The specified exercise
date and term shall be the default date and term specified in the Plan.
Notwithstanding the foregoing, the Company shall have no liability to any
Optionee or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time or if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and the Plan.
     13. Successors and Assigns. Except to the extent otherwise provided in
Section 3 and 6, the provisions of this Option Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
the Optionee, the Optionee’s assigns and the legal representatives, heirs and
legatees of the Optionee’s estate.
     14. Notices. Any notice required to be given under this Option Agreement
shall be in writing and shall be deemed effective upon personal delivery or
three (3) days after deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice Any notice
required to be given to the Company under the terms of this Option Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. Any notice required to be given or delivered to the Optionee shall be
in writing and addressed to the Optionee at the address indicated below the
Optionee’s signature line on the Grant Notice or at such other address as the
Optionee may designate by ten (10) days advance written notice under this
paragraph to all other parties to this Option Agreement.
     15. Construction. This Option Agreement and the Option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.
     16. Governing Law; Venue. The interpretation, performance and enforcement
of this Option Agreement shall be governed by the laws of the State of Nevada
without resort to that State’s conflict-of-laws rules. For the purpose of
litigating any dispute that arises under this Option Agreement, the parties
hereby consent to exclusive jurisdiction in California and agree that such
litigation shall be conducted in the federal or state courts located in Orange
County, California.

7



--------------------------------------------------------------------------------



 



     17. Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of an option is a one-time benefit which does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when an option shall be
granted, the number of shares of Company stock subject to each option, the
exercise price, and the times when each option shall be exercisable, will be at
the sole discretion of the Company; (c) if the Optionee is an Employee, the
Optionee’s participation in the Plan shall not create a right to further or
continued employment with the Optionee’s employer and shall not interfere with
the ability of the Optionee’s employer to terminate the Optionee’s employment
relationship at any time with or without cause; (d) the Optionee’s participation
in the Plan is voluntary; (e) the Option is not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; (f) the future value of the Option Shares
underlying this Option is unknown and cannot be predicted with certainty; (g) if
the underlying shares do not increase in value, the option will have no value;
and (h) the ability of the Optionee to sell the Option Shares acquired pursuant
to this Option may be limited by applicable securities laws.
     18. Grant/Exercise Subject to Applicable Regulatory Approvals. Any grant of
options under the Plan is specifically conditioned on, and subject to, any
required regulatory approvals. If necessary approvals for the grant or exercise
are not obtained, the options may be cancelled or rescinded, or they may expire,
as determined by the Company in its sole and absolute discretion. The Company
may restrict the exercise of this Option if the Option Shares issuable pursuant
to the Option have not yet been registered pursuant to the Securities Act of
1933, as amended; provided, however, this limitation shall not apply during the
six (6) months immediately prior to the Expiration Date or if the Optionee
agrees in writing that the Option Shares issuable upon the exercise will be
restricted securities and bear a restrictive legend.
     19. Electronic Signatures. Delivery of a copy of this Option Agreement
bearing an original signature by facsimile transmission (whether directly from
one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature. “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.
[Remainder of page intentionally left blank; signature page to follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Option Agreement on the
Date of Grant first written above.
COMPANY:
United Fuel & Energy Corporation
a Nevada corporation

         
By:
  /s/ William C. Bousema    
 
       
 
  William C. Bousema    
 
  Executive Vice President, Chief Financial    
 
  Officer and Secretary    

OPTIONEE:

          /s/ JOSEPH M. JULIANO           JOSEPH M. JULIANO    
 
       
Address:
       
 
       
 
       
 
       
 
       
 
       

9